As filed with the Securities and Exchange Commission on February21, 2012 Registration No. 333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[X] Pre-Effective Amendment No.[ ] Post-Effective Amendment No.[ ] FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Exact Name of Registrant as Specified in Charter) 150 Almaden Blvd., Suite 1250, San Jose, California 95113 (Address of Principal Executive Offices) (408) 886-7096 (Registrant’s Telephone Number, including Area Code) Kevin M. Landis Firsthand Capital Management, Inc. 150 Almaden Blvd., Suite 1250 San Jose, California 95113 (Name and Address of Agent for Service) Copies to: Kelvin K. Leung, Esq.
